192 S.W.3d 499 (2006)
Eric FULTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86914.
Missouri Court of Appeals, Eastern District, Division Four.
May 16, 2006.
Edward Scott Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Roger Johnson  co-counsel, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Eric Fulton (Movant) appeals from the judgment denying his Rule 29.15[1] motion without an evidentiary hearing. On appeal, Movant argues that his trial counsel rendered ineffective assistance by failing to move to suppress or objecting to the victim's identification of Movant. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in denying Movant's motion for post-conviction relief. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.